Opinion issued November 3, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00672–CV




PATRICK CLAY AND KIMBERLY CLAY, INDIVIDUALLY AND A/N/F
OF KIARA CLAY, Appellants

V.

MAJESTIC CHRISTIAN CENTER, D/B/A MAJESTIC CHILD
DEVELOPMENT CENTER, Appellee




On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 21683JG02




MEMORANDUM OPINIONAppellants Patrick Clay and Kimberly Clay, Individually and a/n/f of Kiara
Clay have neither established indigence, nor paid all the required fees.  See Tex. R.
App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207,
51.941(a), 101.041 (Vernon Supp. 2004-05) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellants Partick Clay and Kimberly Clay,
Individually and a/n/f of Kiara Clay did not adequately respond.  See Tex. R. App. P.
5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.